Case 20-00713-TLM          Doc 9    Filed 07/31/20 Entered 07/31/20 14:45:41               Desc Main
                                    Document      Page 1 of 4




David H. Leigh, Esq. (Idaho Bar No. 7734)
Michael D. Mayfield, Esq. (Idaho Bar No. 7857)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, 14th Floor
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
Facsimile: (801) 532-7543
E-mail: dleigh@rqn.com
        mmayfield@rqn.com

Attorneys for Zions Bancorporation, N.A. f/k/a ZB, N.A.
dba Zions First National Bank


                     IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF IDAHO

In re:                                                        Bankruptcy No. 20-00713-TLM
JLJ FARMS, LLC                                                           Chapter 12
                Debtor.


         NOTICE OF APPEARANCE OF COUNSEL AND REQUEST FOR NOTICE


         Pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure, David H. Leigh

and Michael D. Mayfield of the law firm of Ray Quinney & Nebeker P.C. hereby enter their

appearance as counsel of record for Zions Bancorporation, N.A. f/k/a ZB, N.A. dba Zions First

National Bank (“Zions Bank”), a secured creditor and party in interest in the above-captioned

chapter 12 case (the “Bankruptcy Case”), request that their names be included on the master

mailing list in this case, and further request that notices of all hearings or actions in this case and

copies of all motions, documents, or other papers filed by any party in interest in this case—

including the Debtors and the chapter 12 trustee—be sent to the following:
Case 20-00713-TLM          Doc 9    Filed 07/31/20 Entered 07/31/20 14:45:41               Desc Main
                                    Document      Page 2 of 4




                                       David H. Leigh, Esq.
                                     Michael D. Mayfield, Esq.
                                 RAY QUINNEY & NEBEKER P.C.
                                  36 South State Street, 14th Floor
                                 Salt Lake City, Utah 84145-0385
                                    Telephone: (801) 532-1500
                                    Facsimile: (801) 532-7543
                                      E-mail: dleigh@rqn.com
                                       mmayfield@rqn.com


       PLEASE TAKE FURTHER NOTICE that the foregoing request for notice shall
include notices by mail, telephone, facsimile, or any other means of electronic transmission, and

the notices requested shall include, but are not limited to, all notices relating to the matters set

forth in Fed. R. Bankr. P. 2002; matters relating to any hearing for conversion or dismissal under

11 U.S.C. § 1208; matters relating to adequate protection pursuant to 11 U.S.C. § 1205; matters

relating to modification or termination of the automatic stay pursuant to 11 U.S.C. § 362; matters

relating to the use, sale, or lease of estate property pursuant to 11 U.S.C. § 363; and/or matters

relating to the filing, contents, modification, hearing, and/or confirmation of any chapter 12 plan.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance of Counsel and

Request for Notice or any pleading, claim, proof of claim, or suit filed by Zions Bank is not

intended nor shall be deemed to in any way to waive, where applicable, (i) Zions Bank’s right (a)

to have final orders in any core or noncore matters entered only after de novo review by a district

court judge to the extent required by the United States Supreme Court’s rulings of Stern v.

Marshall, 131 S. Ct. 2594 (2011) and Executive Benefits Ins. Agency v. Arkison (In re

Bellingham Ins. Agency), 134 S. Ct. 2165 (2014), any subsequent case law, and/or as otherwise

required by the U.S. Constitution; (b) to a trial by jury in any proceedings so triable herein or in

any case, controversy, or proceeding related hereto; and (c) to have the reference withdraw by

the United States District Court in any matter subject to mandatory or discretionary withdrawal;




                                                   2
Case 20-00713-TLM         Doc 9    Filed 07/31/20 Entered 07/31/20 14:45:41             Desc Main
                                   Document      Page 3 of 4




and/or (ii) any other right, claim, action, defense, setoff, or recoupment, all of which are hereby

expressly reserved

       DATED this 31st day of July, 2020.

                               RAY QUINNEY & NEBEKER P.C.



                                /s/ David H. Leigh
                               David H. Leigh
                               Michael D. Mayfield
                               Attorneys for Zions Bancorporation, N.A. dba
                               Zions First National Bank




                                                 3
Case 20-00713-TLM          Doc 9    Filed 07/31/20 Entered 07/31/20 14:45:41             Desc Main
                                    Document      Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of July, 2020, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF System, which served a copy or otherwise

provided notice of the foregoing on all electronic filing users in the above-captioned case,

including the following:


   •   Patrick John Geile pgeile@foleyfreeman.com, abennett@foleyfreeman.com;
       r59345@notify.bestcase.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov


       I hereby further certify that on the 31st day of July, 2020, I caused a true and correct copy

of the foregoing to be served on the following by depositing a copy of the same in the United

States Mail, first-class postage pre-paid, addressed as follows:

       JLJ Farms, LLC
       29862 Emmett Road
       Caldwell, Idaho 83607

       Patrick John Geile
       FOLEY FREEMAN, PLLC
       P.O. Box 10
       Meridian, Idaho 83680


                                                      /s/ Suzanne Williams




                                                 4
